Citation Nr: 1040329	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction in evaluation from 30 percent to 0 
percent, effective August 1, 2007, for thyroidectomy for goiter 
with residual scar was proper.

2.  Entitlement to an increased rating for thyroidectomy for 
goiter with residual scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 RO decision, which reduced an 
evaluation of 30 percent to 0 percent, effective August 1, 2007, 
for thyroidectomy for goiter with residual scar; and an August 
2007 RO decision, which continued this noncompensable evaluation.  

In August 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been associated 
with the claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.  The 
Veteran also indicated at the August 2010 hearing that he wished 
to apply this waiver to any newly submitted evidence. 

Additionally, the Board notes that the Veteran indicated at his 
August 2010 hearing that he believes he feels depressed due to 
his service-connected thyroidectomy for goiter with residual 
scar.  As such, the issue of entitlement to service 
connection for depression, to include as secondary to 
service-connected thyroidectomy for goiter with residual 
scar has have been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for thyroidectomy 
for goiter with residual scar is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The available medical evidence of record reflects that, as of 
August 1, 2007, the Veteran's thyroidectomy for goiter with 
residual scar manifested by complaints of fatigue and a residual 
scar.


CONCLUSIONS OF LAW

1.  The reduction of the rating for thyroidectomy for goiter with 
residual scar from 30 percent to 0 percent, effective August 1, 
2007, under Diagnostic Code 7800 was proper.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 
4.3, 4.7, 4.118, Diagnostic Code 7800 (2008), 4.119, Diagnostic 
Codes 7902, 7903 (2010).

2.  The criteria for a 20 percent evaluation under Diagnostic 
Code 7902 and a separate 10 percent evaluation under Diagnostic 
Code 7903 for thyroidectomy for goiter with residual scar have 
been met, as of August 1, 2007.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2008), 4.119, Diagnostic Codes 7902, 7903 
(2010) .





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, the Board notes that the appeal adjudicated herein stems 
from disagreement with a 38 C.F.R. § 3.105(e) reduction and is 
not based on a claim or application for benefits.  The 
regulations pertaining to the reduction of evaluations for 
compensation contain their own notification and due process 
requirements.  See 38 C.F.R. § 3.105(e), (i) (2010).  For this 
reason, the Board concludes that the VCAA does not apply to the 
claim decided herein.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to reduction 
of evaluations.  Specifically, a December 2006 letter advised the 
Veteran of the proposed reduction.  Following the rating decision 
that reduced the disability evaluation, the Veteran's claim was 
readjudicated in a statement of the case (SOC).  The SOC informed 
the Veteran of the relevant laws and regulations, to include the 
rating criteria applicable to his disability.  The Veteran was 
also issued a VCAA letter in October 2006 that fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This letter described how appropriate 
disability ratings and effective dates were assigned.  
Additionally, the Veteran was afforded the opportunity to testify 
in support of his claim at a hearing.  The Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim.  The purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim. 

The Board also concludes VA's duty to assist has been satisfied.  
VA and private medical records relevant to this reduction claim 
are in the file.  The record was held open for an 30 additional 
days following the August 13, 2010, hearing to allow the Veteran 
the opportunity to submit additional relevant medical records.  
The Veteran submitted medical records he believed to be relevant 
to his claim and has not referenced outstanding records that he 
wanted VA to obtain.  The Veteran and his representative 
specifically indicated at the hearing that they wished VA to 
proceed with the adjudication of his claim after the 30-day 
period had expired.  The Board notes that the result of the RO's 
development indicates that the Veteran's service treatment 
records were likely lost in a 1973 fire at the National Personnel 
Records Center (NPRC) facility located in St. Louis, Missouri.  
However, as the issue at hand is the restoration of a previous 30 
percent evaluation that was reduced, effective August 1, 2007, 
the Board finds that these records would not be relevant to the 
issue on appeal.  As such, the claims file contains all available 
evidence identified as pertinent to this claim. 

The Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

With regard to the Veteran's thyroidectomy for goiter with 
residual scar, the RO provided the Veteran with examinations for 
this disability most recently in November 2006.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  The Board finds the 
November 2006 examination reports to be thorough and complete in 
that they provide the information necessary to evaluate the 
Veteran's claim under the applicable rating criteria.  
Additionally, the claims file contains VA and private treatment 
records which document the severity of the Veteran's 
thyroidectomy for goiter with residual scar.  As such, the Board 
finds the examination report and the VA and private treatment 
records are adequate upon which to base a decision with regard to 
this claim for restoration of a previous 30 percent evaluation 
that was reduced, effective August 1, 2007. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
 
The Board notes that a November 2005 rating decision granted 
service connection for thyroidectomy for goiter with residual 
scar and assigned a 0 percent evaluation, effective July 31, 
2002, and a 30 percent evaluation, effective August 30, 2002.  A 
December 2006 rating decision proposed to decrease this 30 
percent evaluation to 0 percent.  In a May 2007 rating decision, 
the RO decreased the evaluation of the Veteran's thyroidectomy 
for goiter with residual scar from 30 percent to 0 percent, 
effective August 1, 2007.  In an August 2007 rating decision, 
this 0 percent evaluation was continued.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction of current compensation payments, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e) (2010).  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
should be continued at the present level.  Id.  The beneficiary 
will also be informed that he or she will have an opportunity for 
a predetermination hearing.  38 C.F.R. § 3.105(i) (2010).

On review, it appears that the RO complied with the procedural 
requirements of 38 C.F.R. § 3.105(e) and the Veteran does not 
contend otherwise.  The Veteran was notified of the proposed 
reduction and was given an opportunity to submit additional 
evidence and/or request a hearing.

The reduction was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e) (2010).  

Having concluded that the RO correctly followed the necessary 
procedures to reduce the 30 percent rating, the Board must 
consider whether a reduction was correct and, if so, whether a 
reduction to 0 percent was correct, or rather a rating at some 
intermediate level was warranted. 

The Board notes that the Veteran's thyroidectomy for goiter with 
residual scar is rated under Diagnostic Codes 7902-7800. 

Diagnostic Code 7902 evaluates nontoxic adenoma of the thyroid 
gland.  This diagnostic code assigns a 20 percent with 
disfigurement of the head or neck, and a noncompensable rating 
without disfigurement of the head or neck.  A note to this 
diagnostic code reads that if there are symptoms due to pressure 
on adjacent organs such as the trachea, larynx, or esophagus, 
evaluate under the diagnostic code for the disability of that 
organ, if so doing would result in a higher rating under that 
diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7902 (2010).
  
With regard to Diagnostic Code 7800, the schedule for rating 
disabilities of the skin was changed, effective August 30, 2002.  
As the Veteran's claim was received in 2006, and the proposal to 
reduce the assigned evaluation was made in 2006 , any regulation 
changes made prior to the August 30, 2002 changes are irrelevant 
for the purposes of this claim.  The Board acknowledges that 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently 
amended, effective October 23, 2008.  However, as this amendment 
applies to applications for benefits received by VA on or after 
October 23, 2008, these changes do not apply to the claim 
currently under consideration.    

With regard to Diagnostic Code 7800, disfigurement of the head, 
face, or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement warrants a 30 percent evaluation.  Disfigurement of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of three features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement warrants an 80 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2008).

According to Note (1), the eight characteristics of disfigurement 
are: scar five or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide at widest 
part; surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 square 
centimeters); underlying soft tissue missing in an area exceeding 
six square inches (39 square centimeters); and skin indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Id. at Note (1) (2008).

Essentially, the Veteran contends that the 30 percent evaluation 
for his service-connected thyroidectomy for goiter with residual 
scar should not have been reduced to 0 percent.  At the August 
2010 hearing, the Veteran reported that he feels weak from what 
he believes to be his thyroid problem and that he is currently 
prescribed Synthroid for this disability.

In November 2006, the Veteran underwent a VA scar examination and 
VA thyroid and parathyroid diseases examination.  At the VA scar 
examination, the examiner noted that the Veteran had a goiter 
removed in the late 1960's or early 1970's.  The surgical 
incision healed nicely and remains barely visible at the present 
time.  The examiner noted that the scar is asymptomatic.  The 
scar is in the anterior inferior neck and measures 12 centimeters 
in length and 1 to 3 millimeters in width.  There is no pain in 
the scar on examination.  There is no adherence to underlying 
tissue.  The texture of the skin of the scar is normal.  The scar 
was noted as stable.  There is no elevation or depression of the 
surface of the scar, and the scar feels superficial.  The 
examiner further noted that there is no inflammation, edema, or 
keloid formation.  The color of the scar is very slightly more 
red than the surrounding skin.  The scar does not cause any gross 
distortion or asymmetry.  There is no area of induration or 
inflexibility of the skin in the area of the scar.  The scar does 
not cause any limitation of motion or limitation of function.  
The scar does not cause any disfigurement.  The Veteran was 
diagnosed with status post surgical removal of goiter, with 
asymptomatic scar.  

At the November 2006 VA thyroid and parathyroid diseases 
examination, the examiner noted that the Veteran had not been on 
any thyroid medication for at least 20 to 25 years.  The examiner 
noted that the Veteran does not appear to have any lethargy or 
drowsiness.  The Veteran feels he can walk .75 mile.  He mows 
grass and drives.  The Veteran feels that his memory is quite 
poor.  He does not have slowness of speech.  He receives no 
treatment.  The Veteran reports that he often has slight 
difficulty in swallowing.  He feels as if there is something 
pressing in his throat.  However, bread, meat, and all other 
foods always go down and have never been stuck in his throat.  
His appetite is good, and he feels that he has gained to 3 to 4 
pounds in the past year.  His skin is warm and normal to the 
touch.  He does not have myxedema.  His reflexes are active and 
equal.  He does have a barely visible well-healed surgical scar 
in his anterior lower neck.  The examiner noted that the thyroid 
is not palpable, and no nodes are felt in his neck.  His muscle 
strength was noted as fairly good, and he does not have a tremor.  
The Veteran was diagnosed with status post removal of goiter, 
with minimal residual.   

The Board has also reviewed relevant private medical evidence 
that the Veteran has submitted.  In a September 2007 private 
treatment record from Heart and Vascular Center, it was noted 
that VA Medical Center (VAMC) labs brought in by the Veteran show 
that he is euthyroid.  However, he has experienced unexplained 
edema in the past, as well as depression - both of which could 
conceivably be thyroid related.  In a May 2008 private medical 
record from Pilot Medical Center, the Veteran was noted as having 
chronic fatigue.  In a December 2009 private treatment record 
from Majure Skin Care and Wellness Center, the Veteran was noted 
as having thyroid nodules and calcifications suggesting goiter.  
In a February 2010 letter from a certified physician's assistant 
at this facility, it was noted that the Veteran had been seen for 
emphysema and had thyroid nodules/calcifications.  Thyroid 
laboratory work was pending.  It was noted that the Veteran had 
been experiencing increasing fatigue, cough, dyspnea, and 
nervousness.  In a March 2010 letter from this same physician's 
assistant, it was noted that the Veteran was found to have 
slightly elevated TSH or labs and he was placed on Synthroid.  In 
an August 2010 letter from this physician's assistant, it was 
noted that recent laboratory results showed abnormal thyroid 
blood levels, causing the Veteran to be placed on Synthroid.  It 
was further noted that the Veteran had had episodes of depression 
and nervousness.  The physician's assistant stated that it is at 
least as likely as not that the Veteran's depression is related 
to the thyroidectomy/thyroid issues.  Abnormal thyroid levels 
related to thyroid abnormalities are highly suspect to changes 
with depression/depressed mood.  It was noted that the Veteran 
suffers from flat affect and decreased energy levels also often 
associated with thyroid disorders.  

The Board notes that the Veteran was previously assigned a 30 
percent evaluation in the November 2005 rating decision, due to 
the fact that the evidence of record at that time showed that he 
had the following: a scar 13 or more centimeters in length, 
surface contour of scar depressed, and a scar adherent to 
underlying tissue.  As such, the RO found that the Veteran's 
disability met the criteria for a 30 percent evaluation at that 
time under Diagnostic Code 7800 and assigned such an evaluation, 
effective August 30, 2002.  

As noted above, a 30 percent evaluation is warranted under 
Diagnostic Code 7800 for disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The Board has evaluated the relevant medical evidence in light of 
the characteristics of disfigurement listed under Note (1) of 
Diagnostic Code 7800.  The medical evidence of record does not 
reflect that the Veteran's scar manifested, as of August 1, 2007, 
in any of the characteristics of disfigurement listed under this 
diagnostic code.  As such, the reduction in evaluation of this 
disability from 30 percent to 0 percent, effective August 1, 
2007, under Diagnostic code 7800 is proper.

However, the aforementioned medical evidence of record does 
reflect that the Veteran has a scar in the anterior inferior neck 
which measures 12 centimeters in length and 1 to 3 millimeters in 
width and is very slightly more red than the surrounding skin.  
Diagnostic Code 7902 gives no specific descriptions of what 
constitutes disfigurement, nor does this diagnostic code indicate 
that disfigurement should be considered in the same manner as it 
is considered under Diagnostic Code 7800.   Therefore, as the 
Veteran has been noted as having a 12 centimeter scar with some 
pigmentation discrepancy on his neck due a thyroidectomy for 
goiter, the Board finds that this scar meets the criteria for a 
20 percent evaluation under Diagnostic Code 7902 for 
disfigurement of the head and neck and met the criteria at the 
time of his reduction, effective August 1, 2007.

Moreover, the Board notes that the evidence of record reflects 
that the Veteran is currently being prescribed Synthroid, which 
according to the official Synthroid website is prescribed for 
hypothyroidism.  Diagnostic Code 7903 evaluates hypothyroidism.

Specifically, Diagnostic Code 7903 provides for a 10 percent 
rating for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  A 30 
percent disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is warranted for muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, slowing 
of thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.

The Board acknowledges that the evidence of record does not 
reflect that the Veteran has been diagnosed with hypothyroidism.  
However, as he is currently receiving medication for his service-
connected disability that is also used to treat hypothyroidism, 
the Board finds it appropriate to consider the Veteran's 
disability under Diagnostic Code 7903 as well.  

The Board recognizes that the evidence of record does not reflect 
that the Veteran has required medication for control of his 
thyroid blood levels until 2010.  However, he has complained of 
fatigability in some of the aforementioned medical records, as 
well as at his hearing and in a January 2007 statement.  
Therefore, as Diagnostic Code 7903 provides for a 10 percent 
rating for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms; and the 
Veteran has complained of fatigability for several years, to 
include in a January 2007 statement, and has recently been 
prescribed medication to treat his condition, the Board finds 
that the Veteran's service-connected thyroidectomy for goiter 
with residual scar meets the criteria for a separate 10 percent 
evaluation under Diagnostic Code 7903 and met the criteria at the 
time of his reduction, effective August 1, 2007.

In summary, the Board notes that the medical evidence of record 
does not reflect that, as of August 1, 2007, the Veteran's scar 
manifested in any of the characteristics of disfigurement 
required under Diagnostic Code 7800 for a compensable evaluation.  
As such, a reduction under this diagnostic code to 0 percent was 
proper.  However, the evidence of record does reflect that, as of 
August 1, 2007, the Veteran's disability met the criteria for a 
20 percent evaluation under Diagnostic Code 7902 and a separate 
10 percent evaluation under Diagnostic Code 7903.  As such, a 
reduction of the overall rating for this disability from 30 
percent to 0 percent, effective August 1, 2007, was not proper.   

In assigning separate 10 percent and 20 percent evaluations to 
the Veteran's service-connected thyroidectomy for goiter with 
residual scar, the Board notes that, according to 38 C.F.R. 
§ 4.25, a 20 percent evaluation and a 10 percent evaluation 
cannot simply be added together to assign a total 30 percent 
evaluation for this disability.  These evaluations must be 
appropriately combined under 38 C.F.R. § 4.25.  Specifically, 
under Table I of 38 C.F.R. § 4.25, a 20 percent evaluation 
combined with a 10 percent evaluation results in a 28 percent 
evaluation.  However, 38 C.F.R. § 4.25 (a) reflects that a 
combined value will be converted to the nearest number divisible 
by 10, which in this case would be a 30 percent.  

Consequently, the criteria for separate 20 and 10 percent 
evaluations, combining to a total 30 percent evaluation for this 
disability, were met, effective August 1, 2007, and the reduction 
in this overall rating from 30 percent to 0 percent was not 
appropriate.   To the extent that the Veteran's disability may 
warrant a total rating for this disability in excess of his 
combined 30 percent, the Board notes that this issue is addressed 
in the remand portion of this determination below. 


ORDER

The reduction from 30 percent to 0 percent, effective August 1, 
2007, under Diagnostic Code 7800 for thyroidectomy for goiter 
with residual scar was proper.

Entitlement to a separate evaluation of 20 percent for 
thyroidectomy for goiter with residual scar, effective August 1, 
2007, under Diagnostic Code 7902 is granted, subject to the laws 
and regulations governing the payment of monetary awards.

Entitlement to a separate evaluation of 10 percent for 
thyroidectomy for goiter with residual scar, effective August 1, 
2007, under Diagnostic Code 7903 is granted, subject to the laws 
and regulations governing the payment of monetary awards.
REMAND

The Veteran alleges that the severity of his service-connected 
thyroidectomy for goiter with residual scar warrants an increased 
evaluation.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development is 
necessary prior to the adjudication of this claim.

The Board notes that the Veteran was afforded a VA scar 
examination and a VA thyroid and parathyroid diseases examination 
most recently in November 2006.  Since these examinations, the 
Veteran has sought medical treatment for his disability.  
Specifically, in a March 2010 letter from a certified physician's 
assistant at Right Care, it was noted that the Veteran was found 
to have slightly elevated TSH or labs and he was placed on 
Synthroid.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a Veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Therefore, as the Veteran was last 
afforded relevant VA examinations approximately 4 years ago, and 
recent medical records reflect that his current condition has 
worsened to the point of requiring thyroid medication, the Board 
will remand the issue of entitlement to an increased rating for 
service-connected thyroidectomy for goiter with residual scar in 
order to afford the Veteran a new VA examination to determine the 
current severity of this service-connected condition.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence 
of record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

Additionally, as it is evident from the record that the Veteran 
is receiving current medical care for this disability, the RO 
should take this opportunity to obtain any VA and private 
treatment records relating to this disability that have not yet 
been associated with the claims file.  Specifically, the Board 
notes that the Veteran referred at the August 2010 hearing to 
several private doctors who have treated him in recent years, to 
include physicians from the Heart and Vascular Center and Right 
Care.  Any and all relevant records from these facilities and any 
other private facilities or physicians should be associated with 
the claims file.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Provide the Veteran with a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to obtain 
any additional pertinent evidence relating 
to his thyroidectomy for goiter with 
residual scar that is not currently of 
record, to specifically include any 
relevant private treatment records from 
the Heart and Vascular Center, Right Care, 
and any other private facilities or 
physicians.  

The RO should also invite the Veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

2.	Obtain any recent VA treatment records 
relating to the Veteran's thyroidectomy 
for goiter with residual scar that have 
not yet been associated with the claims 
file, to specifically include records from 
any VA facilities dating back to 2004. 

3.	Provide the Veteran with an appropriate VA 
examination(s) in order to determine the 
current severity of his thyroidectomy for 
goiter with residual scar.  The claims 
folder must be made available to the 
examiner and pertinent documents therein 
should be reviewed by the examiner.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
complete rationale for any opinions 
expressed should be provided. 

4.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the June 2009 
supplemental statement of the case (SSOC).  
If the benefit sought on appeal remains 
denied, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


